Exhibit 10.78

 

CC MEDIA HOLDINGS, INC. 
RESTRICTED STOCK AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) dated October 22, 2012
(the “Agreement Date”) is being entered into by CC Media Holdings, Inc., a
Delaware corporation (the “Company”) and Robert H. Walls, Jr. (the “Grantee”)
pursuant to the Clear Channel 2008 Executive Incentive Plan (as amended from
time to time, the “Plan”). 

WHEREAS, the Company launched an Offer to Exchange (the “Exchange Program”)
pursuant to which the Grantee was offered an opportunity to exchange certain
outstanding options (the “Eligible Options”) to purchase shares of the Company’s
Class A Common Stock, par value $0.001 per share (the “Common Stock”), granted
pursuant to the Plan that have a per share exercise price equal to $10.00, in
exchange for the award of a reduced number of shares of restricted Common Stock
previously granted to the Grantee in connection with the Exchange Program; and

WHEREAS, the Grantee has elected to participate in the Exchange Program and
tender the Grantee’s Eligible Options in exchange for the restricted Common
Stock, subject to the terms and conditions provided herein.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.                  Grant of Restricted Stock.  This Agreement evidences the
grant by the Company to the Grantee of two separate grants of Shares of Common
Stock of the Company (collectively, the “Restricted Stock”), on the terms
provided in the Plan and set forth in this Agreement, in the aggregate amount of
155,000  Shares of Restricted Stock.  The initial grant of Restricted Stock, in
the amount of 90,000  Shares of Restricted Stock, are referred to herein as the
“Replacement Shares,” and the second grant of Restricted Stock, in the amount of
65,000  Shares, are referred to herein as the “Additional Shares.”  The
Additional Shares were forfeited and/or repurchased as described in Section 5 as
of the closing of the Exchange Program.  Except as otherwise provided by the
Plan, the Grantee agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Grantee with any protection
against potential future dilution of the Grantee’s interest in the Company for
any reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any Restricted Stock,
except as otherwise specifically provided for in the Plan or this Agreement. 
The Grantee acknowledges and agrees that by electing to participate in the
Exchange Program, the 100,000  Options (the “Eligible Options”) that were
previous granted to the Grantee pursuant to the Plan on December 31, 2010 (the
“Original Grant Date”) have expired and the Grantee has no further rights
thereunder.

2.                  Period of Restriction; Delivery of Unrestricted Shares. 
Until the Restricted Stock vests in accordance with this Agreement, the
Restricted Stock shall bear a legend indicating that the Restricted Stock is
restricted and that the transfer of such stock is restricted.  When shares of
Restricted Stock awarded by this Agreement vest, the Grantee shall be entitled
to receive unrestricted Shares.  If the stock certificates of the Restricted
Stock contain legends restricting the transfer of such shares, the Grantee shall
be entitled to receive new stock certificates free of such legends (except any
legends requiring compliance with securities laws); provided however, that for
the avoidance of doubt, any shares of Restricted Stock that vest pursuant to
this Agreement shall be subject to Section 16 and/or the other restrictions
described in Exhibit A. 

  

--------------------------------------------------------------------------------

 

Exhibit 10.78

 

3.                  Dividends and Other Distributions.  The Grantee shall be
entitled to receive all dividends and other distributions paid with respect to
the Replacement Shares, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the Replacement Shares to
which they relate, and, to the extent declared prior to vesting, shall be paid
at the same time that such Replacement Shares vest pursuant to Section 4
hereof.  In the event that such Replacement Shares are forfeited, any dividends
or distributions previously declared with respect to such Replacement Shares
shall also be immediately forfeited.  If any dividends or distributions are paid
in Shares, the Shares shall be deposited with the Company and shall be subject
to the same restrictions on transferability and forfeitability as the
Replacement Shares with respect to which they were declared.  Notwithstanding
the foregoing, in the event that a dividend or other distribution is paid in
respect of any unvested Replacement Shares with respect to which the Grantee has
completed an election under Section 83(b) of the Code in accordance with the
Exchange Program (such timely election referred to herein as an “83(b)
Election”), the Company shall pay to the Grantee in cash a portion of such
dividend or distribution in an amount equal to the amount that is payable by the
Grantee in federal, state or local taxes on account of such dividend or
distribution prior to the time that the Replacements Shares to which they relate
vest, in such amount as determined by the Company in its sole discretion;
provided, however, that for the avoidance of doubt, any portion so paid shall
reduce the amount later owed to the Grantee in the event that such distribution
or dividend later becomes vested and payable.

4.                  Vesting.  The grant of Restricted Stock evidenced by this
Agreement shall be unvested as of the date of grant and shall not be vested for
purposes of this Agreement (and shall be subject to forfeiture) until all
applicable vesting conditions set forth in this Section 4 are satisfied.

(a)                Tender of Eligible Options.  One hundred percent (100%) of
the Restricted Stock granted hereunder shall be immediately terminated and
forfeited if (i) the Eligible Options are not accepted for exchange in the
Exchange Program prior to the earlier of the closing or the withdrawal of the
Exchange Program, or (ii) the Grantee’s Employment terminates for any reason
before the closing of the Exchange Program.  For the sake of clarity, if the
Eligible Options are not accepted for any reason (including, but not limited to,
a termination or withdrawal of the Exchange Program or the Grantee not otherwise
qualifying for the Exchange Program), the Restricted Stock shall be immediately
forfeited and the grantee shall have no further rights hereunder.

(b)               Vesting of Replacement Shares.  The 90,000  Replacement Shares
shall vest with respect to 25% of the total Shares on each of the first, second,
third and fourth annual anniversaries of December 31, 2010, provided that the
Grantee’s Employment continues through such time.  The Company acknowledges and
agrees that, for the avoidance of doubt, a portion of this vesting condition may
have been satisfied prior to the date hereof.

(c)                Vesting of Additional Shares.  In the event that the Grantee
made an 83(b) Election in accordance with the terms of the Exchange Program, the
Grantee vested in such portion of the Additional Shares that were repurchased,
as acknowledged in Section 5.  Any Additional Shares in excess of such amount
were forfeited to the Company for no consideration as of the closing of the
Exchange Program.  In the event that the Grantee did not make an 83(b) Election
in accordance with the terms of the Exchange Program, the Additional Shares were
forfeited to the Company for no consideration.  As of the date hereof, the
Grantee acknowledges and agrees that the Grantee has no further rights to the
Additional Shares.

(d)               Termination of Employment. 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.78

 

(i)                  Subject to Section 4(d)(ii) (or any other written agreement
between the Company and the Grantee with respect to vesting and termination of
Shares granted under the Plan), (A) the Restricted Stock shall only vest on the
dates specified above if the Grantee is then, and has continuously been, an
Employee, and (B) any Restricted Stock that is not vested pursuant to the terms
of Section 4 as of the Grantee’s termination of Employment shall be immediately
forfeited to the Company for no consideration and the Grantee shall have no
further rights to such forfeited Restricted Stock.

(ii)                In the event of the Grantee’s termination of Employment by
the Company without Cause during the twelve (12) months following a Change of
Control, 100% of the then outstanding and unvested Shares shall immediately
vest.

(e)                Expiration.  Any Replacements Shares that do not vest
pursuant to their terms prior to October 22, 2022 shall immediately expire as of
such date.

5.                  Repurchase of Additional Shares.  In the event that the
Grantee timely made an 83(b) Election in accordance with the Exchange Program,
then the Grantee acknowledges and agrees that the Grantee’s vested Additional
Shares were previously repurchased in accordance with the Exchange Program, and
that any Additional Shares that were not so repurchased were previously
forfeited for no consideration.  In the event that the Grantee did not make an
83(b) Election in accordance with the Exchange Program, the Grantee acknowledges
and agrees that the Additional Shares were forfeited for no consideration and
that the Grantee has no further rights to the Additional Shares.  The Grantee
acknowledges and agrees that it was the Grantee’s sole responsibility to timely
remit to the Company (in accordance with the Exchange Program) an executed 83(b)
Election, and by executing this Agreement, the Grantee releases the Company and
any of its Affiliates from any and all claims, actions, causes of action, suits,
damages, judgments, expenses, demands and other obligations or liabilities,
whatsoever, in law or in equity, in each case, whether absolute or contingent,
liquidated or unliquidated, known or unknown, with respect to the Additional
Shares, other than their right to the purchase price previously paid to them
with respect to the Additional Shares.

6.                  Withholding.  The Company shall have the power and the right
to deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Grantee’s FICA and SDI obligations) which
the Company, in its sole discretion, deems necessary to be withheld or remitted
to comply with the Code and/or any other applicable law, rule or regulation with
respect to the Restricted Stock (the “Withholding Tax”).  In the event that any
previously withheld amounts are insufficient to satisfy the Withholding Tax on
account of the Restricted Stock, the Grantee shall remit to the Company, at the
time required by the Company, an amount sufficient to satisfy the Withholding
Tax or shall have made other arrangements satisfactory to the Company with
respect to the Withholding Tax.  Subject to applicable law, in lieu of such
remittance, the Company may satisfy the Withholding Tax from any source of funds
available to the Company and otherwise payable to Grantee, including salary or
bonus payments.  To the extent that the Grantee does not satisfy the Withholding
Tax as determined by the Company, the Grantee shall forfeit the shares of
Restricted Stock with respect to which the Withhold Tax has not been satisfied
to the satisfaction of the Company.

7.                  Nontransferability.  The shares of Restricted Stock, and any
rights and interests with respect thereto, issued under this Agreement and the
Plan shall not, prior to vesting, be sold, exchanged, transferred, assigned or
otherwise disposed of in any way by the Grantee (or any beneficiary of the
Grantee), other than by testamentary disposition by the Grantee or the laws of
descent and distribution.  Any attempt to sell, exchange, transfer, assign,
pledge, encumber or otherwise dispose of or hypothecate in any way any of the
Restricted

--------------------------------------------------------------------------------

 

Exhibit 10.78

 

Stock, or the levy of any execution, attachment or similar legal process upon
the Restricted Stock, contrary to the terms and provisions of this Agreement
and/or the Plan shall be null and void and without legal force or effect. 
Notwithstanding the foregoing, following vesting of any Restricted Stock, the
Shares granted hereunder shall continue to be subject to any restrictions
provided in Section 2 or any other agreement that may be in effect between the
Grantee and the Company or any of its affiliates.

8.                  Effect on Employment.  Neither this Agreement nor the grant
of Restricted Stock hereunder shall give the Grantee any right to be retained in
the employ of the Company or its Affiliates, affect the right of the Company or
its Affiliates to discharge or discipline such Grantee at any time, or affect
any right of such Grantee to terminate his or her employment at any time.

9.                  Non-Competition, Non-Solicitation, Non-Disclosure.  The
Board shall have the right to cancel, modify, rescind, suspend, withhold or
otherwise limit the Restricted Stock, including, without limitation, canceling
or rescinding this Agreement if the Board determines that the Grantee is not in
compliance with any non-competition or non-solicitation or non-disclosure
agreement with the Company and such non-compliance has not been authorized in
advance in a specific written waiver from the Company.  In addition, in the
event of any such violation of such agreement (without the advance written
consent of the Company) that occurs during the period following termination of
employment covered by any such agreement, the Company may require that (a) the
Grantee forfeit to the Company the Shares then held by the Grantee that were
received in respect of this Agreement for no consideration; or (b) the Grantee
remit or deliver to the Company (i) the amount of any gain realized upon the
sale of any Shares then held by the Grantee that were received in respect of
this Agreement, and (ii) any consideration received upon the exchange of any the
Shares then held by the Grantee that were received in respect of this Agreement
(or the extent that such consideration was not received in the form of cash, the
cash equivalent thereof valued at the time of the exchange).  The Company shall
have the right to offset, against any Shares then held by the Grantee that were
received in respect of this Agreement, any amounts to which the Company is
entitled as a result of Grantee’s violation of the terms of any non-competition,
non-solicitation or non-disclosure agreement with the Company or Grantee’s
breach of any duty to the Company.  Accordingly, Grantee acknowledges that
(x) the Company may withhold delivery of Restricted Stock, (y) the Company may
place the proceeds of any sale or other disposition of shares in respect of the
Restricted Stock in an escrow account of the Company’s choosing pending
resolution of any dispute with the Company, and (z) the Company has no liability
for any attendant market risk caused by any such delay, withholding, or escrow. 
The Grantee acknowledges and agrees that the calculation of damages from a
breach of an agreement with the Company or of any duty to the Company would be
difficult to calculate accurately and that the right to offset or other remedy
provided for herein is reasonable and not a penalty.  The Grantee further agrees
not to challenge the reasonableness of such provisions even where the Company
rescinds, delays, withholds or escrows Shares or proceeds or uses those Shares
or proceeds as a setoff.

10.              Provisions of the Plan.  This Agreement and the Restricted
Stock issued hereunder are subject to the provisions of the Plan, which are
incorporated herein by reference.  By accepting this Agreement, the Grantee
acknowledges and agrees that a copy of the Plan has been furnished to the
Grantee.  In the event of any conflict between the terms of this Agreement and
the Plan, the terms of this Agreement shall control.

11.              Definitions.  Initially capitalized terms not otherwise defined
herein shall have the meaning provided in the Plan.  Otherwise initially
capitalized terms shall have the meaning provided for below:

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, or (b) if
such specified Person is a natural person, any member of the immediate family of

 

 

--------------------------------------------------------------------------------

 

such specified Person.  For the purposes of this Agreement, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.  For purposes of this
Agreement, none of the Company or any of its subsidiaries will be considered an
Affiliate of any of the Sponsors or any of their respective Affiliates or
Affiliated Funds.

“Affiliated Fund” means, with respect to any specified Person, (a) an investment
fund that is an Affiliate of such Person or that is advised by the same
investment adviser as such Person or by an Affiliate of such investment adviser
or such Person or, with respect to a Person that is a Sponsor or an Affiliate of
a Sponsor, (b) any other partnership, limited liability company or other legal
entity controlled (i) jointly by the Sponsors and/or their respective Affiliates
or (ii) individually by a single Sponsor and/or its Affiliates, in each case
(i) and (ii) that is formed to invest directly or indirectly in the Company and
that is designated as an Affiliate by the Sponsor or Sponsors that control, or
whose Affiliates control, such entity.

“Cause” shall have the meaning ascribed to such term in any employment agreement
or other similar agreement between the Grantee and the Company or any of its
subsidiaries, or, if no such agreement exists or the provisions of such
agreements conflict, means (a) the Grantee’s failure to perform (other than by
reason of disability), or material negligence in the performance of, his or her
duties and responsibilities to the Company or any of its Affiliates;
(b) material breach by the Grantee of any provision of this Agreement or any
employment or other written agreement; or (c) other conduct by the Grantee that
is materially harmful to the business, interests or reputation of the Company or
any of its Affiliates.

“Change of Control” means (a) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, after which the
Sponsors and their respective Affiliated Funds and Affiliates do not directly or
indirectly control capital stock representing more than 25% of the economic
interests in and 25% of the voting power of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (b) any sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after which in
excess of 50% of the Company’s voting power is owned directly or indirectly by
any Person and its “affiliates” or “associates” (as such terms are defined in
the rules adopted by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons); or (c) a sale of all or substantially all of the assets of the Company
to any Person and the “affiliates” or “associates” of such Person (or a group of
Persons acting in concert), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons). 

“Investor Shares” means Shares of any type held by Clear Channel Capital IV, LLC
and any successors in interest thereto and Clear Channel Capital V, L.P. and any
successors in interest thereto, (each, an “Investor”) and shall include any
stock, securities or other property or interests received by the Investors in
respect of Investor Shares in connection with any stock dividend or other
similar distribution, stock split or combination of shares, recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
repurchase, merger, exchange of stock or other transaction or event that affects
the Company’s capital stock occurring after the date of issuance. 

--------------------------------------------------------------------------------

 

“Person” means any natural person or individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.  

“Public Offering” means a public offering and sale of shares of common stock of
the Company, for cash pursuant to an effective registration statement under the
Securities Act of 1933, as amended.

“Qualified Public Offering” means the first underwritten Public Offering after
the date hereof pursuant to an effective registration statement (other than on
Form S-4, S-8 or a comparable form) in connection with which the Company or any
of the Sponsors or their respective Affiliates or Affiliated Funds receives sale
proceeds therefrom.

“Qualifying Return to Investor” means the return to the Sponsors and their
respective Affiliates and Affiliated Funds, measured in the aggregate, on their
cash investment to purchase Investor Shares, taking into account the amount of
all cash dividends and cash distributions to the Sponsors and their respective
Affiliates and Affiliated Funds in respect of their Investor Shares and all cash
proceeds to the Sponsors and their respective Affiliates and Affiliated Funds
from the sale or other disposition of such Investor Shares.

“Sponsors” shall mean Bain Capital (CC) IX L.P.  and its Affiliates and THL
Equity Fund VI, L.P.  and its Affiliates.

12.              Compliance with Laws.  The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.

13.              Section 409A.  Notwithstanding anything herein or in the Plan
to the contrary, the shares of Restricted Stock are intended to be exempt from
the applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

14.              Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof

15.              General.  For purposes of this Agreement and any determinations
to be made by the Administrator or the Committee, as the case may be, hereunder,
the determinations by the Administrator or the Committee, as the case may be,
shall be final and binding upon the Grantee and any transferee. 

16.              Lock-Up.  The Grantee agrees that in connection with a Public
Offering, upon the request of the Company or the managing underwriters(s) of
such Public Offering, the Grantee will not sell, transfer, make any short sale
of, loan, grant any option for the purchase of, pledge, enter into any swap or
other arrangement that transfers any of the economic ownership, or otherwise
encumber or dispose of the Restricted Stock or any portion thereof for such
period as the Company or such managing underwriter(s), as the case may be, may
request, commencing on the effective date of the registration statement relating
to such Public Offering and continuing for not more than 90 days (or 180 days in
the case of any Public Offering up to and including the Qualified Public
Offering), except with the prior written consent of the Company or such managing
underwriter(s), as the case may be. The Grantee also agrees that he or she will
sign a “lock up” or similar

--------------------------------------------------------------------------------

 

arrangement in connection with a Public Offering on terms and conditions that
the Company or the managing underwriter(s) thereof deems necessary or desirable.

17.              Consent.  By signing this Agreement, the Grantee acknowledges
and agrees that:

(a)                the Company and the Company’s Affiliates are permitted to
hold and process personal (and sensitive) information and data about the Grantee
as part of its personnel and other business records and may use such information
in the course of its business; 

(b)               they may disclose such information to third parties, including
where they are situated outside the European Economic Area, in the event that
such disclosure is in their view required for the proper conduct of their
business; and

(c)                this Section applies to information held, used or disclosed
in any medium.

*        *        *

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.78

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer.  This Agreement shall take
effect as a sealed instrument.

 

CC MEDIA HOLDINGS, INC.

 

By:

 

 

 

 

Name:

 

William B. Feehan

Title:

 

SVP Human Resources

Dated: ________________________              

Acknowledged and Agreed

____________________________________
Name: Robert H. Walls, Jr.

Address of Principal Residence:

Signature Page to CC Media Holdings, Inc.  

Restricted Stock Agreement  

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.78

 

EXHIBIT A

            Any Shares received under this Agreement (whether or not the
Restricted Stock vests pursuant to Section 4) shall be subject to the following
additional restrictions.

1.                  Transferability of Shares.  Except as provided in this
Exhibit A or Section 5 of the Agreement, no Transfer of Shares received pursuant
to this Agreement by the Grantee is permitted, provided that any shares of
Restricted Stock that vest pursuant to Section 4 (“Received Shares”) by the
Grantee are permitted to be Transferred as follows:

(a)                Permitted Transferees. The Grantee may Transfer any and all
Received Shares to a Permitted Transferee, provided that such Permitted
Transferee shall become a party to and subject to the terms and conditions of
this Agreement. Prior to the initial Transfer of any Received Shares to a given
Permitted Transferee pursuant to this Section 1(a) and as a condition thereto,
the Permitted Transferee shall execute a written agreement in a form provided by
the Company under which such Permitted Transferee shall become subject to all
provisions of this Agreement to the extent applicable to the Received Shares,
including without limitation this Exhibit and Sections 9, 11, and 16 of the
Agreement.

(b)               Public Transfers.  After the third anniversary of the closing
of a Qualified Public Offering, the Grantee may Transfer any or all Received
Shares to the public pursuant to Rule 144 under the Securities Act of 1933, as
amended (“Rule 144”). 

(c)                Sale Rights on Termination Due to Death or Disability. Upon
the Grantee’s termination of Employment due to death or Disability, the Grantee
and his or her Permitted Transferees will have the right, subject to Sections
1(e), 1(f) and 1(g) of this Exhibit, to sell to the public pursuant to Rule 144
at any time during the one-year period following the effective date of such
termination all or any portion of the Received Shares, notwithstanding that such
a Transfer might not otherwise then be permitted by Section 1(b) of this
Exhibit.

(d)               Release of Received Shares. If prior to the third anniversary
of the closing of a Qualified Public Offering, any Investor makes a Transfer of
its Equity Shares to any Person (other than a Transfer to any other Investor or
Sponsor or to any of the respective Affiliates or Affiliated Funds of any such
Investor or Sponsor), then the Grantee will be permitted to Transfer, pursuant
to Rule 144, that portion of the Grantee’s Received Shares that bears the same
proportion to the total number of Received Shares as the number of Equity Shares
that were Transferred by such Investor bears to the total number of Equity
Shares that were owned by all Investors immediately prior to such Transfer.

(e)                Legal Restrictions; Other Restrictions. The restrictions on
Transfer contained in this Agreement, including those specified in this Exhibit
A, are in addition to any prohibitions and other restrictions on transfer
arising under any applicable laws, rules or regulations, and the Grantee may not
Transfer Received Shares to any other Person unless the Grantee first takes all
reasonable and customary steps, to the reasonable satisfaction of the Company,
to ensure that such Transfer would not violate, or be reasonably expected to
restrict or impair the respective business activities of the Company or any of
its subsidiaries under, any applicable laws, rules or regulations, including
applicable securities, antitrust or U.S. federal communications laws, rules and
regulations. The restrictions on Transfer contained in this Agreement are in
addition to any other restrictions on Transfer to which the Grantee may be
subject, including any restrictions on Transfer contained in the Company’s
certificate of incorporation (including restrictions therein relating to federal
communications laws), or any other agreement to which the

 

 

--------------------------------------------------------------------------------

 

Grantee is a party or is bound or any applicable lock-up rules and regulations
of any national securities exchange or national securities association.

(f)                 Impermissible Transfers. Any Transfer of Received Shares not
made in compliance with the terms of this Section 1 shall be null and void ab
initio, and the Company shall not in any way give effect to any such Transfer.

(g)                Period. Upon the occurrence of a Change of Control, all the
Transfer restrictions of this Section 1 shall terminate.

2.                    Drag Rights. 

(a)                Sale Event Drag Along.  If the Company notifies the Grantee
in writing that it has received a valid Drag Along Sale Notice (as defined in
the Stockholders Agreement) pursuant to the Stockholders Agreement and that
Capital IV has informed the Company that it desires to have the Grantee
participate in the transaction that is the subject of the Drag Along Sale
Notice, then the Grantee shall be bound and obligated to Transfer in such
transaction no more than the percentage of the aggregate number of Replacement
Shares then held by the Grantee that the Company notifies the Grantee is equal
to the percentage of Equity Shares held by the Sponsors and their Affiliates
that the Sponsors and Affiliates are transferring in such transaction, on the
same terms and conditions as the Sponsors and their Affiliates with respect to
each Equity Share Transferred; provided, however, that for the avoidance of
doubt, the Replacement Shares shall continue to be subject to the terms of this
Agreement (including, but not limited to, any vesting or transfer
restrictions).  With respect to a given transaction that is the subject of a
Drag Along Notice, the Grantee’s obligations under this Section 2 shall remain
in effect until the earlier of (1) the consummation of such transaction and (2)
notification by the Company that such Drag Along Sale Notice has been withdrawn.

(b)               Waiver of Appraisal Rights. The Grantee agrees not to demand
or exercise appraisal rights under Section 262 of the Delaware General Corporate
Law, as amended, or otherwise with respect to any transaction subject to this
Section 2, whether or not such appraisal rights are otherwise available.

(c)                Further Assurances. The Grantee shall take or cause to be
taken all such actions as requested by the Company or Capital IV in order to
consummate any transaction subject to this Section 2 and any related
transactions, including but not limited the execution of agreements and other
documents requested by the Company.

(d)               Period. The foregoing provisions of this Section 2 shall
terminate upon the occurrence of a Change of Control.

3.                  Other Agreements. If the Grantee is otherwise party to a
stockholders agreement or other similar agreement (including any side letter
thereto), applicable to equity issued by the Company or its Affiliates, the
Company may, in its sole discretion, choose to apply any of the terms of such
agreement(s) in lieu of any of the terms of this Exhibit or Section 16 of the
Agreement.

4.                  Definitions.  For purposes of this Exhibit, the follow terms
shall have the meanings set forth below.

“Capital IV” means Clear Channel Capital IV, LLC, a Delaware limited liability
company formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

--------------------------------------------------------------------------------

 

“Capital V” means Clear Channel Capital V, L.P., a Delaware limited partnership
formed and jointly controlled by the Sponsors, and its successors and/or
assigns.

“Disability” (a) has the meaning given to such term in the Grantee’s employment
agreement then in effect, if any, between the Grantee and the Company or any of
its subsidiaries, or (b) if there is no such term in such employment agreement
or there is no such employment agreement then in effect, means the disability of
an Grantee during his or her Employment through any illness, injury, accident or
condition of either a physical or psychological nature as a result of which, in
the judgment of the Board, he or she is unable to perform substantially all of
his or her duties and responsibilities, notwithstanding the provision of any
reasonable accommodation, for 6 consecutive months during any period of 12
consecutive months.

“Equity Shares” means Shares as such term is used in the Stockholders Agreement.

“Members of the Immediate Family” means, with respect to an individual, each
spouse or child or other descendant of such individual, each trust created
solely for the benefit of one or more of the aforementioned persons and their
spouses and each custodian or guardian of any property of one or more of the
aforementioned persons in his or her capacity as such custodian or guardian.

“Permitted Transferee” means (a) the Grantee’s estate, executors,
administrators, personal representatives, heirs, legatees or distributees, in
each case acquiring the Received Shares in question pursuant to the will or
other instrument taking effect at death of such Grantee or by applicable laws of
descent and distribution, or (b) a trust, private foundation or entity formed
for estate planning purposes for the benefit of the Grantee and/or any of the
Members of the Immediate Family of such Grantee. In addition, the Grantee shall
be a Permitted Transferee of the Grantee’s Permitted Transferees.

 “Stockholders Agreement” means the Stockholders Agreement, dated as of July 29,
2008, as amended from time to time, by and among the Company, BT Triple Crown
Merger Co., Inc. and other stockholders of the Company who from time to time may
become parties thereto.

“Transfer” means any sale, pledge, assignment, encumbrance, distribution or
other transfer or disposition of shares or other property to any other Person,
whether directly, indirectly, voluntarily, involuntarily, by operation of law,
pursuant to judicial process or otherwise.

 

--------------------------------------------------------------------------------

 